231 Md. 509 (1961)
191 A.2d 237
PATTERSON
v.
STATE
[No. 95, September Term, 1961.]
Court of Appeals of Maryland.
June 3, 1963.

Per Curiam Order Reversing Judgment and Remanding Case.
The Supreme Court of the United States having granted the petition of Elbert H. Patterson for a writ of certiorari (sub. nom. Elbert H. Patterson v. Warden, No. 14 Misc. Docket) to review the judgment of this Court (227 Md. 194, 175 A.2d 746), and having vacated the judgment of this Court herein and having remanded the case for further consideration by this Court in the light of Gideon v. Wainwright, 372 U.S. 335;
And this Court having reconsidered its judgment herein in accordance with the mandate of the Supreme Court, and having noted that in Gideon v. Wainwright, supra, the Supreme Court of the United States has overruled Betts v. Brady, 316 U.S. 455;
It is, this 3rd day of June, 1963, ORDERED by the Court of Appeals of Maryland that the judgment of conviction in this case be and it is hereby REVERSED and that this case be remanded to the Criminal Court of Baltimore for a new trial and further proceedings in conformity with the opinion of the Supreme Court of the United States in Gideon v. Wainwright, supra.
                                 /s/ FREDERICK W. BRUNE
                                        Chief Judge